In an action to recover for goods sold and delivered, defendant appeals from so much of an order of the Supreme Court, Orange County, dated January 2, 1975, as, in granting defendant’s motion to vacate a default judgment, provided that defendant post a bond in the amount of the judgment, with the judgment to stand as security pending the outcome of the action. Order modified, in' the exercise of discretion, by deleting therefrom the provision that the judgment stand as security. As so modified, *876order affirmed insofar as appealed from, without costs. Under the circumstances, requiring defendant to post a bond in the amount of the judgment is appropriate to adequately protect plaintiffs rights. In light of this protection, the further requirement that the judgment stand as security is unnecessary. Rabin, Acting P. J., Hopkins, Martuscello, Cohalan and Munder, JJ., concur.